Case 3:18-cv-05945-VC Document 125-7 Filed 10/30/19 Page 1 of 5




           EXHIBIT 7
9/19/2019                                  Use Document
                       Case 3:18-cv-05945-VC   Memoji on your iPhone
                                                               125-7X orFiled
                                                                        iPad Pro10/30/19
                                                                                 - Apple Support
                                                                                              Page 2 of 5




                    Use Memoji on your iPhone X or iPad Pro
                    With an iPhone X or later, or an iPad Pro 11-inch or iPad Pro 12.9-inch (3rd generation),
                    you can create a Memoji to match your personality and mood. Then make as many alter
                    egos as you want in Messages and FaceTime.




                    Create your Memoji
                    On your iPhone X or later, or iPad Pro 11-inch or iPad Pro
                    12.9-inch (3rd generation):

                    1. Open Messages and tap             to start a new message. Or
                       go to an existing conversation.

                    2. Tap       , then swipe right and tap New Memoji             .
                    3. Then customize the features of your Memoji—like
                       skintone, hairstyle, eyes, and more.
                    4. Tap Done.

                    To use Memoji, you need an iPhone X or later, or an iPad Pro 11-inch or
                    iPad Pro 12.9-inch (3rd generation).




https://support.apple.com/en-us/HT208986                                                                               1/4


                                                                                                          SocialTech_0001279
9/19/2019                                  Use Document
                       Case 3:18-cv-05945-VC   Memoji on your iPhone
                                                               125-7X orFiled
                                                                        iPad Pro10/30/19
                                                                                 - Apple Support
                                                                                              Page 3 of 5
                    Use your Memoji
                    Now it's time to put your Memoji to use in Messages or FaceTime.


                                                                          Messages
                                                                          To send an animated Memoji or a Memoji sticker:

                                                                           1. Open Messages and tap            to start a new message. Or
                                                                             go to an existing conversation.

                                                                          2. Tap        .
                                                                          3. Swipe left to pick your Memoji. Then look into your iPhone
                                                                             or iPad.

                                                                          4. Tap        to record and      to stop. You can record for 30
                                                                             seconds. To choose a different Memoji with the same
                                                                             recording, tap another Memoji that you created. To create
                                                                             a Memoji sticker, touch and hold the Memoji and drag it to
                                                                             the message thread. To delete a Memoji, tap              .

                                                                          5. Tap        to send.

                                                                          To use Memoji, you need an iPhone X or later, or an iPad Pro 11-inch or
                                                                          iPad Pro 12.9-inch (3rd generation).




                    FaceTime
                    1. Open FaceTime and make a call.

                    2. When the call starts, tap        .
                    3. Tap the Memoji that you want to use.
                    4. Continue your FaceTime call with your customized memoji
                       or tap      to continue without a Memoji or go back to the
                       FaceTime menu.

                    To change your Animoji or Memoji, or to remove it during a
                    FaceTime call, repeat steps 2-4.

                    To use Memoji, you need an iPhone X or later, or an iPad Pro 11-inch or
                    iPad Pro 12.9-inch (3rd generation).




https://support.apple.com/en-us/HT208986                                                                                                                  2/4


                                                                                                                                             SocialTech_0001280
9/19/2019                                  Use Document
                       Case 3:18-cv-05945-VC   Memoji on your iPhone
                                                               125-7X orFiled
                                                                        iPad Pro10/30/19
                                                                                 - Apple Support
                                                                                              Page 4 of 5
                                                                          Use your Memoji with Camera
                                                                          Effects
                                                                          With Camera Effects in iOS 12, you can liven up your
                                                                          conversations even more. Quickly create and share a photo
                                                                          or video with Memoji:

                                                                           1. Open Messages and tap             to create a new message. Or
                                                                              go to an existing conversation.

                                                                           2. Tap      , then take a photo or video.

                                                                           3. Tap      , tap      , then pick the Memoji that you want to
                                                                              use. You can add more effects to your photo or video.

                                                                           4. After you pick your Memoji, tap           in the bottom-right
                                                                              corner, then tap       .

                                                                           5. Tap      to send or tap Done to add a personal message
                                                                              before you send your photo. If you don't want to send the
                                                                              photo, tap       in the upper-right corner of the photo.

                                                                          To use Animoji and Memoji, you need an iPhone X or later, or an iPad
                                                                          Pro 11-inch or iPad Pro 12.9-inch (3rd generation).




                    Manage your Memojis
                    Want to change a Memoji you already created? You can edit the features or duplicate an existing Memoji
                    with new features, or delete a Memoji.

                    1. Open Messages and tap             to start a new message. Or go to an existing conversation.

                    2. Tap       , swipe right until you find the Memoji you want, then tap              .
                    3. Choose Edit, Duplicate, or Delete.

                    If you want your Memojis on all of your compatible devices,* you need two-factor authentication enabled
                    for your Apple ID, and you need to be signed into iCloud with the same Apple ID on all the devices. You
                    also need to have iCloud Drive turned on. Go to Settings > [Your Name] > iCloud > iCloud Drive.

                    * To use Memoji, you need an iPhone X or later, or an iPad Pro 11-inch or iPad Pro 12.9-inch (3rd generation).




                    Do more with your messages
                       Use Animoji to create animated characters that use your voice and mirror your facial expressions.
                       Make your messages more expressive with effects like message bubbles, full-screen animations, and
                       more.

                    To use Memoji, you need an iPhone X or later, or an iPad Pro 11-inch or iPad Pro 12.9-inch (3rd generation).


                    Published Date: April 01, 2019




         Helpful?      Yes               No




https://support.apple.com/en-us/HT208986                                                                                                                 3/4


                                                                                                                                            SocialTech_0001281
9/19/2019                                        Use Document
                             Case 3:18-cv-05945-VC   Memoji on your iPhone
                                                                     125-7X orFiled
                                                                              iPad Pro10/30/19
                                                                                       - Apple Support
                                                                                                    Page 5 of 5
                   Start a Discussion
                   in Apple Support Communities
            Ask other users about this article


              Submit my question to the community



         See all questions on this article 




                                       Contact Apple Support
                                       Need more help? Save time by starting your support
                                       request online and we'll connect you to an expert.

                                       Get started 


                  Support        Use Memoji on your iPhone X or iPad Pro




         Copyright © 2019 Apple Inc. All rights reserved.   Privacy Policy   Terms of Use   Sales and Refunds   Site Map      United States




https://support.apple.com/en-us/HT208986                                                                                                      4/4


                                                                                                                           SocialTech_0001282
